 1   AKIN GUMP STRAUSS HAUER & FELD LLP
     GREGORY W. KNOPP (SBN 237615)
 2   VICTOR A. SALCEDO (SBN 317910)
     gknopp@akingump.com
 3   vsalcedo@akingump.com
     1999 Avenue of the Stars, Suite 600
 4   Los Angeles, CA 90067-6022
     Telephone: 310.229.1000
 5   Facsimile: 310.229.1001
 6   DOROTHY F. KASLOW (SBN 287112)
     dkaslow@akingump.com
 7   580 California Street, Suite 1500
     San Francisco, CA 94104-1036
 8   Telephone: 415.765.9500
     Facsimile: 415.765.9501
 9
     Attorneys for Defendant Comcast Cable
10   Communications Management, LLC
11   BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
     NORMAN B. BLUMENTHAL (SBN 068687)
12   KYLE R. NORDREHAUG (SBN 205975)
     APARAJIT BHOWMIK (SBN 248066)
13   VICTORIA RIVAPALACIO (SBN 275115)
     2255 Calle Clara
14   La Jolla, CA 92037
     Telephone: 858.551.1223
15   Facsimile: 858.551.1232
16   Attorneys for Plaintiff Matthew Hoffman
17                           UNITED STATES DISTRICT COURT
18          EASTERN DISTRICT OF CALIFORNIA (SACRAMENTO DIVISION)
19
20   MATTHEW HOFFMAN, an                       Case No. 2:19−cv−00066−TLN−KJN
     individual, on behalf of himself and
21   on behalf of all persons similarly        CLASS ACTION
     situated,
22                                             STIPULATION AND ORDER FOR
                        Plaintiff,             BINDING ARBITRATION AND
23                                             STAY OF ACTION PENDING
           v.                                  ARBITRATION
24
     COMCAST CABLE
25   COMMUNICATIONS                            Date Action Filed: October 22, 2018
     MANAGEMENT, LLC, a Limited                Date of Removal: January 9, 2019
26   Liability Company; and DOES 1
     through 50, inclusive,
27
                        Defendants.
28


      STIPULATION AND ORDER FOR BINDING ARBITRATION AND STAY OF ACTION PENDING ARBITRATION
 1                                             STIPULATION
 2          This stipulation is made by and between plaintiff Matthew Hoffman (“Plaintiff”)
 3   and defendant Comcast Cable Communications Management, LLC (“Comcast”)
 4   (collectively, the “Parties”), through their respective counsel of record, with reference to
 5   the following facts:
 6          WHEREAS, in connection with his employment with Comcast, Plaintiff entered
 7   into an arbitration agreement in which he agreed to pursue any employment-related
 8   claims in arbitration on an individual basis and to waive class claims;
 9          WHEREAS, Plaintiff filed a complaint in San Joaquin County Superior Court on
10   October 22, 2018, alleging individual and class claims based on alleged violations of the
11   California Labor Code;
12          WHEREAS, Plaintiff filed a first amended complaint in San Joaquin County
13   Superior Court on December 28, 2018, in which he added a seventh cause of action
14   under the Private Attorneys General Act (“PAGA”), by which Plaintiff seeks to recover
15   civil penalties based on the same alleged violations of the California Labor Code that
16   support his individual and class claims;
17          WHEREAS Defendant filed a Notice of Removal of Action on January 9,
18   2019, to the United States District Court for the Eastern District of California;
19          WHEREAS, the parties, through counsel, met and conferred and have agreed to
20   dismiss the class claims without prejudice and resolve Plaintiff’s individual claims in a
21   binding, individual arbitration proceeding in accordance with the terms of the arbitration
22   agreement entered into by Plaintiff1; and
23          WHEREAS, in the interest of avoiding duplicative efforts and potentially
24   wasteful litigation, the parties request that this lawsuit, pursuing only the remaining
25   PAGA claim, be stayed pending resolution of the arbitration given the overlap between
26
27          1
                Comcast contends that the PAGA claim also is subject to arbitration on an individual bases in
     light of recent United States Supreme Court authority. Comcast reserves the right to raise this defense
28   later in the case.

                                                         1
      STIPULATION AND ORDER FOR BINDING ARBITRATION AND STAY OF ACTION PENDING ARBITRATION
 1   Plaintiff’s individual claims and his PAGA claim. See, e.g., Anderson v. Safe Streets
 2   USA LLC, 2018 WL 4106135, at *12 (E.D. Cal. Aug. 28, 2018) (staying PAGA claim
 3   pending arbitration because plaintiff “claims a status as an aggrieved employee that
 4   relies on the same injuries giving rise to his non-PAGA claims”); Borelli v. Black
 5   Diamond Aggregates, Inc., 2017 WL 1063564, at *12 (E.D. Cal. Mar. 21, 2017) (same).
 6         THEREFORE, IT IS HEREBY STIPULATED, by and between the Parties,
 7   through their counsel of record, as follows:
 8         1.     Plaintiff’s individual claims in this action shall be resolved through final
 9   and binding arbitration on an individual basis pursuant to the terms of the arbitration
10   agreement;
11         2.     Plaintiff will dismiss all of his claims without prejudice except his claim
12   for civil penalties under PAGA; and
13         3.     The lawsuit shall be stayed, and all dates set in the Court’s Initial Pretrial
14   Scheduling Order vacated, pending completion of the arbitration.
15         IT IS SO STIPULATED.
16
     Dated: April 4, 2019                     AKIN GUMP STRAUSS HAUER &
17                                            FELD LLP
18
19                                            By
                                                             Gregory W. Knopp
20                                                         Attorneys for Defendant
                                                        Comcast Cable Communications
21                                                           Management, LLC
22
23   Dated: April 4, 2019                     BLUMENTHAL NORDREHAUG
                                              BHOWMIK DE BLOUW LLP
24
25                                            By
26                                                          Victoria Rivapalacio
                                                            Attorneys for Plaintiff
27                                                           Matthew Hoffman

28

                                                    2
      STIPULATION AND ORDER FOR BINDING ARBITRATION AND STAY OF ACTION PENDING ARBITRATION
 1                                           ORDER
 2
          Pursuant to the Stipulation of the parties, and good cause appearing, IT IS SO
 3
     ORDERED.
 4
     Dated: April 12, 2019
 5
 6
 7
 8                                Troy L. Nunley
                                  United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
     STIPULATION AND ORDER FOR BINDING ARBITRATION AND STAY OF ACTION PENDING ARBITRATION
